Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 18, 2021 in response to the Office Action of May 28, 2021 is acknowledged and has been entered. Claims 1-20 are canceled. Claims 33-35 are new. Claims 21-35 are pending and under examination in this Office action. 

Election/Restrictions
Newly submitted claims 33-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-31, drawn to a method for assembling a treatment probe, classified in CPC A61B8/44.
II. Claims 32-35, drawn to a method for treating a patient, classified in CPC A61B8/12.

The inventions are distinct, each from the other because: 
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the two inventions belong to different classification: Group I would require a search in at least CPC A61B8/44, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC A61B8/12, along with a unique text search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
The objections to claims 21-23 and 26-27 are now withdrawn in view of the claim amendments.
The rejection to claims 22 and 24 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment. A new ground of rejection to claims 22 and 24 under 35 U.S.C. 112(b) is now made.

Claim Objections
Claims 21 and 25 are objected to because of the following informalities:  
Claim 21, line 9, the term “the probe shaft” should be corrected to –the reusable probe shaft--.
Claim 25, line 3, the term “the transducer” should be corrected to –the ultrasound imaging transducer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites in lines 2-3 that the reusable probe shaft comprises one or more attachment features on the distal portion. Claim 22 further recites in lines 4-6 that a user aligns one or more attachment features on the needle advancement assembly with the one or more attachment features on the reusable probe shaft before attaching the needle advancement assembly to the reusable probe shaft. It is not clear what the link is between the attachment of the needle advancement assembly to the reusable probe shaft and the one or more attachment features of the needle assembly and of the probe shaft. In other words, it is not clear whether the alignment step of the attachment features performed by a user results in the attachment of the needle assembly and the probe shaft or they are two independent steps. Current claim language does not recite how the attachment features correlate with the attachment of the needle assembly to the probe shaft. 
The term “to attach” is interpreted as to connect, to join or to couple. The attachment may be “direct” or “indirect”, meaning that the attachment may be achieved via a physical contact of the two parts, or the attachment may be achieved with intervening components. When the attachment is made with intervening components, the attachment may be made by linking through one or more additional components. Claim 22 should be clarified with proper amendment if Applicant intends to recite that the attachment of the needle assembly and the probe shaft is performed by engaging the attachment features of the needle assembly to the attachment features of the probe shaft. 
	Claim 24 is rejected due to its dependency to claim 22.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al., US 5,931,787 A, hereinafter Dietz, in view of Leonard et al., US 2004/0231772 A1, hereinafter Leonard.

Claim 21. Dietz teaches in FIG.1 a method for assembling a treatment probe including (i) a reusable probe shaft (10) having an ultrasound imaging transducer (18) near a distal end thereof and (ii) a disposable needle advancement assembly (30, 52) which is configured to removably attach to a side of the probe shaft (FIGS.1&3: the needle 30 is removably attach to one side of the probe 10 and the sheath 12), said method comprising 
“placing a disposable sheath (12) over the reusable probe shaft” (Col.4, ll.48-49: an ultrasonic probe 10 fitting within a lumen of a sheath 12; and Col.6, ll.29-30: where the sheath is intended to be disposable, it can be molded of a biocompatible plastic material); and 
“attaching the needle advancement assembly to the probe shaft” (Col.6, ll.12-15: a keyhole-shaped slot 60 is also formed in the sheath along the line extending between the pairs of dimples 58, for use of the sheath in placement of a needle) where 
“the sheath is positioned between the needle advancement assembly and the probe shaft” (FIGS.1&3: the sheath 12 is between the probe 10 and the needle 30).  

Dietz does not teach that (1) a distal portion of the sheath conforms closely to a distal region of the reusable probe shaft including at least the ultrasound imaging transducer so that no air gaps remain over the transducer when the sheath is in place on the probe shaft; and (2) the sheath is positioned over at least the entire length of the reusable probe shaft.
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
(1) “a distal portion of the sheath (12) conforms closely to a distal region (8&13) of the reusable probe shaft (9) including at least the ultrasound imaging transducer so that no air gap remain over the transducer when the sheath is in place on the probe shaft” ([0030]: cover 12 can be formed to have a shape similar to the medical device. For example, as shown in FIG.2A, cover 2 can have various cross sectional shapes along lines A-A, B-B and C-C which correspond to the shape of probe 11; and [0039]: cover 12 can have a shape to be compatible with any medical device, such as for example, ultrasound device) – since the shape of the cover corresponds to the shape of the probe, Leonard implicitly teaches that no air gap remains over the ultrasound imaging transducer that is at the distal region of the probe; and 
(2) “the sheath (12) is positioned over at least the entire length of the reusable probe shaft (9)” ([0022]: cover 12 is received over tip 8 and probe head 13 is pulled or rolled up over shaft 9 of probe head 13…Cover 12 can be received over portion 7 of probe handle 14 for insuring shaft 9 is completely covered by cover 12).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such features of “(1) a distal portion of the sheath conforms closely to a distal region of the reusable probe shaft including at least the ultrasound imaging transducer so that no air gaps remain over the transducer when the sheath is in place on the reusable probe shaft; and (2) the sheath is positioned over at least the entire length of the probe shaft” as taught in Leonard for the advantages of “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].

Claim 23. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach that a proximal portion of the sheath remains loose over a proximal region of the probe shaft after the sheath is positioned over the probe shaft.  
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“a proximal portion of the sheath remains loose over a proximal region of the reusable probe shaft after the sheath is positioned over the reusable probe shaft” ([0031]: coupling means 21 can be used to retain cover 12 on probe 11) – with a need of a coupling means to retain cover 12 on probe 11, Leonard is considered implicitly teaching that the proximal portion is loose when placed over the probe.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such features of “a proximal portion of the sheath remains loose over a proximal region of the probe shaft after the sheath is positioned over the probe shaft” as taught in Leonard for the advantages providing additional flexibility of leaving space between the probe and the shaft while providing a barrier to protect the medical device.

Claim 25. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach pivoting the ultrasound imaging transducer while the sheath elastically conforms to the ultrasound imaging transducer with no air gaps over the transducer.  
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches 
“pivoting the ultrasound imaging transducer while the sheath elastically conforms to the ultrasound imaging transducer with no air gap over the transducer” ([0030]: cover 12 can have various cross sectional shapes…which correspond to the shape of probe 11 and allow pivoting of probe head 13; and [0038]: cover 12 can be formed  of a biocompatible barrier material. Suitable materials for cover 12 include polyurethane) – polyurethane is known in the field of art to be an elastic material.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the method of Dietz employ such features of “pivoting the ultrasound imaging transducer while the sheath elastically conforms to the ultrasound imaging transducer with no air gaps over the transducer” as taught in Leonard for the advantages of “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].  

Claim 26. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach the relative circumferential dimensions of the reusable probe shaft and the probe shaft at the proximal portion and at the distal portion. 
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“a proximal portion of the sheath remains loose over a proximal region of the reusable probe shaft after the sheath is positioned over the probe shaft a circumferential dimension of the reusable probe shaft varies along its length so that (1) a circumferential dimension of a distal portion of the sheath matches a circumferential dimension around a distal portion reusable probe shaft and (2) a circumferential dimension of a proximal portion of the sheath is greater than a circumferential dimension over a proximal portion of the reusable probe shaft” (FIG.2A: at the distal portion where A-A is labeled, the circumferential dimensions of the sheath and the probe shaft matches; while at the proximal portion where C-C is labeled, the circumferential dimension of the sheath is greater than that of the probe shaft).
Note that in order for the probe cover to be put over the probe, the circumferential dimension of the probe cover has to be greater than that of the probe.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath and the probe shaft of Dietz employ such a feature of the recited relative circumferential dimensions at the proximal portion and at the distal portion as taught in Leonard for the advantages of allowing the probe cover to be properly fit over the probe for “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].

Claim 27. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz further teaches 
“an elongate body of the needle advancement assembly is attached in an axial groove along one side of the reusable probe shaft with the sheath therebetween” (Col.6, ll.12-14: a keyhole-shaped slot 60 is formed in the sheath along the line extending between the pairs of dimples 58, for use of the sheath in placement of a needle).  

Claim 28. Dietz and Leonard combined teaches all the limitation of claim 27.
Dietz further teaches 
“attachment features are formed on each side of the groove” (Col.6, ll.12-14: a keyhole-shaped slot 60 is formed in the sheath along the line extending between the pairs of dimples 58, for use of the sheath in placement of a needle; and FIG.1: the two dimples 58 are positioned at each side of the slot 60).  

Claim 29. Dietz and Leonard combined teaches all the limitation of claim 21.
Dietz does not teach that the sheath comprises a polymer membrane having a thickness in the range from 25 µm to 600 µm. 
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“the sheath comprises a polymer membrane having a thickness in the range from 25 µm to 600 µm” ([0037]: suitable materials for cover 12 include polyurethane…Cover 12 can have a wall thickness in the range of about 0.0001 to about 0.015 inches).
0.015 inches is 381 µm. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such a feature of “comprising a polymer membrane having a thickness in the range from 25 µm to 600 µm” as taught in Leonard for the advantages of providing a proper durability of the sheath for “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].
 
Claim 30. Dietz and Leonard combined teaches all the limitation of claim 29.
Dietz does not teach that the polymer is selected from the group consisting of polyisoprene, polyurethane, and latex. 
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“the polymer is selected from the group consisting of polyisoprene, polyurethane, and latex” ([0037]: suitable materials for cover 12 include polyurethane).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the polymer of Dietz employ such a feature of “the polymer is selected from the group consisting of polyisoprene, polyurethane, and latex” as taught in Leonard for the advantages of providing elasticity hence flexibility of the sheath for “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].  

Claim 31. Dietz and Leonard combined teaches all the limitation of claim 29.
Dietz does not teach that the sheath is formed by dip-molding, casting, compression molding, or liquid injection molding. 
However, in an analogous ultrasound probe sheath field of endeavor, Leonard teaches that 
“the sheath is formed by dip-molding, casting, compression molding, or liquid injection molding” ([0038]: cover 12 can be formed by dip molding, one or two shot injection molding, or liquid injection molding).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have the sheath of Dietz employ such a feature of “the sheath is formed by dip-molding, casting, compression molding, or liquid injection molding” as taught in Leonard for the advantages providing reasonable durability and strength of the sheath for “providing a barrier to protect the medical device”, as suggested in Leonard, [0030].  

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 21-31 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant’s assertion with Examiner’s consideration is presented below.
In regard to the claimed limitation in claim 21: “attaching a needle advancement assembly to the probe shaft where the sheath is positioned between the needle advancement assembly and the reusable probe shaft over at least the entire length of the reusable probe shaft”, Applicant asserted on p.5 of the Remarks that “As shown in FIG.5A…Dietz shows advancing an ultrasonic probe 10 through a laparoscopic access sheath 12, and Dietz never shows or suggests any attachment of needle assembly 30 to the probe 10. While the needle assembly 30 of Dietz is arguably attached to the sheath 12…Dietz cannot be relied on to teach attaching an ultrasonic probe shaft to a needle advancement assembly as argued in the Office action... [Leonard] does not show or suggest attaching the ultrasonic probe to a needle assembly, and neither Dietz nor Leonard show attaching an ultrasonic probe to a needle assembly”.
Examiner respectfully disagrees and notes that, in Dietz, the ultrasonic probe 10 fit within a lumen of a sheath 12, and the needle assembly is attached to the sheath. In Col. 6, Dietz teaches that “the relative orientation of the probe 10, the sheath 12, and the biopsy gun 22 is made positive by providing cooperating members at their distal ends. Hence, with such a configuration, the relative position between the sheath and the probe, and between the sheath and the needle assembly is known and fixed. The needle advancement assembly is considered attached to the ultrasound probe.
The term “to attach” is interpreted as to connect, to join or to couple. The attachment may be “direct” or “indirect”, meaning that the attachment may be achieved via a physical contact of the two parts, or the attachment may be achieved with intervening components. When the attachment is made with intervening components, the attachment may be made by linking through one or more additional components. 
Claim 21 recites in line 4 that the needle assembly is removably attached to a side of the probe shaft”. Such a claim language does not limit that the needle assembly is attached directly to the probe shaft without any intervening components. The term “a side of the probe shaft” merely refers to the relative direction of the needle assembly and the probe shaft. It does not limit that the attachment has to occur on any particular surface of the probe shaft. 
Claim 21 further recites in line 9 that the needle assembly is attached to the probe shaft. Similar to the consideration to the limitation in line 4, this claim language does not limit that the needle assembly is attached directly to the probe shaft without any intervening component. In addition, since the sheath is positioned between the needle assembly and the probe shaft, a direction attachment without any intervening component is not possible. 
Examiner further notes that claim 27 is interpreted with a similar consideration. Claim 27 recites that the needle assembly is attached in an axial groove along one side of the reusable probe shaft. Hence, the axial groove only needs to be along a direction of the shaft, rather than being required to be part of the probe shaft. 
Therefore, Dietz, or Dietz and Leonard combined is considered having sufficient teaching in regard to teaches that the claimed feature of the needle assembly is attached to the probe shat where the sheath is positioned between the needle assembly and the probe shaft. 
In regard to whether the proposed modification of Dietz with Leonard would render Dietz unsatisfactory for its intended purpose, Applicant asserted in p.6 of Remarks that, “the intended purpose of Dietz is to facilitate introduction of an ultrasonic probe through a laparoscopic access port in a laparoscopic procedure. The sheath 12 described by Dietz must therefore have an open end to allow passage of the ultrasonic probe and have sufficient hoop strength and rigidity to support the ultrasonic probe during introduction and use”.
Examiner respectfully disagrees and notes that, Leonard is relied upon to cure the deficiently of Dietz in regard to (1) the distal portion of the sheath conforms closely to a distal region of the probe shaft, and (2) the sheath is positioned over at least the entire length of the reusable probe shaft. In other words, Leonard is relied upon for the specific shape requirement and the specific length relative to the length of the probe shaft. Whether the sheath of Leonard has a closed end or not is irrelevant.
The probe shaft of Dietz is used for a laparoscopic procedure. However, such a utility does not preclude the configuration that the sheath cannot enclose the probe shaft. Hence, Leonard’s teaching of particular shape and length requirement is considered appropriate. 
Leonard further teaches that sheath encloses and conforms the entirety of the distal end of probe shaft, and this feature is considered an implicit teaching such that there is no air gap over the transducer. 
Examiner notes that the claim; however, merely recites that distal portion of the sheath conforms closely to a distal region of the probe shaft. Both the distal “portion” and the distal “region” refer to an area toward to the direction of the probe away from the handling portion. It does not require that the sheath has to cover the entirety of the distal end of the probe shaft. 
Since both the sheaths of Dietz and Leonard are designed for disposable use and can be manufactured with biocompatible plastic material (Dietz: Col.6, ll.25-30; and Leonard: [0037] and [0038]), incorporating the shape and dimension features of Leonard to cure the deficient of Dietz is considered appropriate with sufficient motivation.
In regard to claims 22 and 24, in view of the amendment such that the reusable probe shaft comprises one or more attachment features on the distal end, the rejection under 35 U.S.C. 103 is now withdrawn as neither Dietz nor Leonard teaches any attachment feature on the probe shaft. However, note that the amendment has raised a new ground of rejection under 35 U.S.C. 112(b).
Based on the above considerations, claims 21-31 remain rejected.

		Conclusion
Claims 22 and 24 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claim 22 in regard to the features of “the distal portion of the sheath further conforms closely to one or more attachment features on the distal portion of the reusable probe shaft", in combination with the other claimed elements, is/are not taught or disclosed in the prior arts. 
Dependent claim 24 is allowable at least by virtue of their respective dependency upon an allowable claim.

		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips et al., US 2011/0009739 A1. This reference discloses at least in FIGS.1, 3, 6 & 7 a sheath 55 that places over and confirms the shape of a probe shaft 10 with an attachment feature 100 for removably engage with the attachment feature 90 of a catheter component.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793